377 F.2d 991
BIG Y SUPERMARKETS, INC., Plaintiff, Appellant,v.Frank W. McCULLOCH et al., Defendants, Appellees.
No. 6895.
United States Court of Appeals First Circuit.
June 12, 1967.

Appeal from the United States District Court for the District of Massachusetts, W. Arthur Garrity, Jr., Judge, D.C., 263 F.Supp. 175.
Jay S. Siegel, Hartford, Conn., for appellant.
Michael N. Sohn, Washington, D. C., Attorney, with whom Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, and Gary Green, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D. C., Attorney, were on brief, for appellees.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
The judgment of the district court is affirmed on the opinion below. See also Greensboro Hosiery Mills, Inc. v. Johnston, 4 Cir., 1967, 377 F.2d 28 (5/12/67).